DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “the wiring is connected to the fifth transparent electrode through a via hole penetrating through the first insulating layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 14, 18, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/976,255. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1, 14, 18, and 23 are anticipated by claims 1-12 of the copending Application as shown in the table below:
Application claims under examination
copending Application claims
Claim 1
Anticipated by claim 1
Claim 14
Anticipated by claim 1
Claim 18
Anticipated by claim 1
Claim 23
Anticipated by claim 1



Claims 1-2, 7-11, 14-16, 19, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/643,082. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1-2, 7-11, 14-16, 19, and 23 are anticipated by claims 1-19 of the copending Application as shown in the table below: 
Application claims under examination
copending Application claims
Claim 1
Anticipated by claims 1, 2, and 3
Claim 2
Anticipated by claim 4
Claim 7
Anticipated by claims 4, 5, 6, and 7
Claim 8
Anticipated by claim 10
Claim 9
Anticipated by claims 10, 11, 12, 13, and 14
Claim 10
Anticipated by claims 10, 11, 12, 13, and 14
Claim 11
Anticipated by claims 10, 11, 12, 13, and 14
Claim 14
Anticipated by claims 4, 5, 6, and 7
Claim 15
Anticipated by claims 4, 5, 6, and 7
Claim 16
Anticipated by claim 15
Claim 19
Anticipated by claims 1, 2, and 3

Anticipated by claims 1, 2, and 3


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/607,192. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1 and 23 are anticipated by claims 1-15 of the copending Application as shown in the table below:  
Application claims under examination
copending Application claims
Claim 1
Anticipated by claim 7, note: the prior art sensing elements is equivalent to the claimed photoelectric conversion component
Claim 23
Anticipated by claim 7, note: the prior art sensing elements is equivalent to the claimed photoelectric conversion component


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 17 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of the claims is the inclusion of the limitation, along with the other claimed features, “wherein a material of the intrinsic semiconductor layer corresponding to the organic electroluminescence component emitting red light is amorphous silicon; a material of the intrinsic semiconductor layer corresponding to the organic electroluminescence component emitting green light is amorphous silicon doped with 5*1014 carbon particles; and a material of the intrinsic semiconductor layer corresponding to the organic electroluminescence component emitting blue light is amorphous silicon doped with 9*1013 carbon particles.”, as recited in claim 17. 
The primary reason for the allowance of the claims is the inclusion of the limitation, along with the other claimed features, “wherein, the touch component is located on a side of the organic electroluminescence component away from the base substrate; when the photoelectric conversion component is located on the side of the organic electroluminescence component away from the base substrate, the first touch electrode and the fourth transparent electrode are arranged in a same layer, the first insulating layer is reused as the second insulating layer, and the second touch electrode and the wiring are arranged in a same layer.”, as recited in claim 22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1-5, 15-16, 18-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraga (U.S. 2018/0074614 A1, hereinafter refer to Hiraga).
Regarding Claim 1: Hiraga discloses an array substrate (see Hiraga, Fig.3 as shown below and ¶ [0002]), comprising:

    PNG
    media_image1.png
    380
    583
    media_image1.png
    Greyscale

a base substrate (10) (see Hiraga, Fig.3 as shown above and ¶ [0041]);
a plurality of organic electroluminescence components (501), arranged on the base substrate (10) in an array, wherein a luminescent spectrum of each organic electroluminescence component (501) comprises a first waveband (red, green, and blue colors) and a second waveband (red, green, and blue colors), the first waveband (red, green, and blue colors) is determined by an emission peak of the luminescent spectrum, and is configured to determine brightness and tone purity of light emitted by the organic electroluminescence component (501) (see Hiraga, Fig.3 as shown above and ¶ [0045]- ¶ [0046]); and
at least one photoelectric conversion component (805), corresponding to the organic electroluminescence component (501), and at least configured to convert light of the second waveband emitted by the corresponding organic electroluminescence 501) into electric energy (see Hiraga, Fig.3 as shown above and ¶ [0048]- ¶ [0049]).
Note: claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) see MPEP §2114.II
Regarding Claim 2: Hiraga discloses an array substrate as set forth in claim 1 as above. Hiraga further teaches wherein the photoelectric conversion component (805) is located at an edge of an area where the corresponding organic electroluminescence component (501) is located, or located at a gap between two adjacent organic electroluminescence components (501) (see Hiraga, Fig.3 as shown above).
Regarding Claim 3: Hiraga discloses an array substrate as set forth in claim 2 as above. Hiraga further teaches wherein the photoelectric conversion component (805) is located on a side of the organic electroluminescence component (501) away from the base substrate (10) (see Hiraga, Fig.3 as shown above); and
the array substrate further comprises:
a thermoelectric/piezoelectric conversion component (601/603/605), located between the photoelectric conversion component (805) and the organic electroluminescence component (501), wherein the thermoelectric/piezoelectric conversion component (601/603/605) is configured to convert thermal energy emitted by the photoelectric conversion component (805) and pressure of the thermoelectric/piezoelectric conversion component (601/603/605) into electric energy, 601/603/605) and the organic electroluminescence component (501) are insulated with each other (see Hiraga, Fig.3 as shown above).
Note: claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) see MPEP §2114.II
Regarding Claim 4: Hiraga discloses an array substrate as set forth in claim 3 as above. Hiraga further teaches wherein positive projection of the thermoelectric/piezoelectric conversion component (601/603/605) on the base substrate (10) coincides with positive projection of the photoelectric conversion component (805) on the base substrate (10) (see Hiraga, Fig.3 as shown above).
Regarding Claim 5: Hiraga discloses an array substrate as set forth in claim 4 as above. Hiraga further teaches wherein the thermoelectric/piezoelectric conversion component (601/603/605) comprises a first transparent electrode (503), a thermoelectric/piezoelectric material layer (601/603/605) and a second transparent electrode (801) arranged successively in a stackup manner, wherein the second transparent electrode (801) is located on a side of the thermoelectric/piezoelectric material layer (601/603/605) facing toward the photoelectric conversion component (805) (note: the same material is used for both the lower layer electrode 801 and the upper layer electrode 803
Regarding Claim 15: Hiraga discloses an array substrate as set forth in claim 2 as above. Hiraga further teaches wherein the photoelectric conversion component (805) is located on a side of the organic electroluminescence component (501) away from the base substrate (10), and the photoelectric conversion component (805) is configured to convert the light of the second waveband emitted by the organic electroluminescence component (501) and irradiating a display side into electric energy (see Hiraga, Fig.3 as shown above).
Regarding Claim 16: Hiraga discloses an array substrate as set forth in claim 15 as above. Hiraga further teaches wherein the photoelectric conversion component (805) comprises a fourth transparent electrode (801), a P-type semiconductor layer, an intrinsic semiconductor layer, an N-type semiconductor layer (the semiconductor layer 805 has an N-type layer, an I-type layer, and a P-type layer arranged therein in this order) and a fifth transparent electrode (803) arranged in a stackup manner (note: the same material is used for both the lower layer electrode 801 and the upper layer electrode 803) (see Hiraga, Fig.3 as shown above, ¶ [0048]- ¶ [0049], and ¶ [0059]- ¶ [0061]).
Regarding Claim 18: Hiraga discloses an array substrate as set forth in claim 16 as above. Hiraga further teaches wherein a first insulating layer (700) and wiring (801) located on a side of the fifth transparent electrode (803) away from the N-type semiconductor layer (805) (see Hiraga, Fig.3 as shown above and Figs.11-12);
wherein the first insulating layer (700) covers side surfaces of the fourth transparent electrode (801), the P-type semiconductor layer, the intrinsic semiconductor layer, the N-type semiconductor layer (the semiconductor layer 805 has an N-type layer, an I-type layer, and a P-type layer arranged therein in this order) and the fifth transparent electrode (803) that are respectively perpendicular to the base substrate (10) (see Hiraga, Fig.3 as shown above and Figs.11-12); and
the wiring (801) is connected to the fifth transparent electrode (803) through a via hole penetrating through the first insulating layer (700) (see Hiraga, Fig.3 as shown above and Figs.11-12).
Regarding Claim 19: Hiraga discloses an array substrate as set forth in claim 15 as above. Hiraga further teaches wherein a packaging layer (601/603/605), arranged between the organic electroluminescence component (501) and the photoelectric conversion component (805) (see Hiraga, Fig.3 as shown above).
Regarding Claim 20: Hiraga discloses an array substrate as set forth in claim 1 as above. Hiraga further teaches wherein the array substrate further comprises:
a touch component (sensor) located at a gap of each organic electroluminescence component (see Hiraga, ¶ [0024]); and
the touch component comprises a first touch electrode, a second insulating layer and a second touch electrode arranged in a stackup manner (see Hiraga, ¶ [0024] and ¶ [0033]).
Regarding Claim 23: Hiraga discloses a display panel (see Hiraga, Fig.3 as shown above and ¶ [0002]), comprising 
an array substrate and a protection cover plate (2) (see Hiraga, Fig.3 as shown above), wherein the array substrate comprises: 
a base substrate (10) (see Hiraga, Fig.3 as shown above);
a plurality of organic electroluminescence components (501), arranged on the base substrate (10) in an array, wherein a luminescent spectrum of each organic electroluminescence component (501) comprises a first waveband (red, green, and blue colors) and a second waveband (red, green, and blue colors), the first waveband (red, green, and blue colors) is determined by an emission peak of the luminescent spectrum, and is configured to determine brightness and tone purity of light emitted by the organic electroluminescence component (501) (see Hiraga, Fig.3 as shown above and ¶ [0045]- ¶ [0046]); and
at least one photoelectric conversion component (805), corresponding to the organic electroluminescence component (501), and at least configured to convert light of the second waveband emitted by the corresponding organic electroluminescence component (501) into electric energy (see Hiraga, Fig.3 as shown above and ¶ [0048]- ¶ [0049]).
Note: claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) see MPEP §2114.II 
Claims 7-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraga (U.S. 2018/0074614 A1, hereinafter refer to Hiraga) as applied to claim 1 above, and further in view of Xu (CN 107506728 A, hereinafter refer Xu).
CN 107506728 A (hereinafter refer to Xu) is relied upon solely for the English language translation of CN 107506728 A.
Regarding Claim 7: Hiraga discloses an array substrate as applied to claim 1 above. Hiraga further teaches wherein the photoelectric conversion component (805) is located on the base substrate (10), and the photoelectric conversion component (805) is configured to convert light of the first waveband and the second waveband emitted by the organic electroluminescence component (501) and irradiating in a direction of the base substrate (10) (see Hiraga, Fig.3 as shown above); however, Hiraga is silent upon explicitly disclosing wherein the photoelectric conversion component is located between the base substrate and a layer where the organic electroluminescence component.
Before effective filing date of the claimed invention the disclosed photoelectric conversion component were known to be located between the base substrate and a layer where the organic electroluminescence component in order to reduce the difficulty of technique of photosensitive device manufacturing.
For support see Xu, which teaches wherein the photoelectric conversion component (02) is located between the base substrate (031) and a layer where the organic electroluminescence component (01) (see Xu, Figs.3-8 and abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Hiraga and Xu to enable the photoelectric conversion component (02) located between the base substrate (031) and a layer where the organic electroluminescence component (01) as taught by Xu in order to reduce the difficulty of technique of photosensitive device manufacturing (see Xu, Figs.3-8 and abstract).  
Regarding Claim 8: Hiraga as modified teaches an array substrate as set forth in claim 7 as above. The modification of Hiraga further teaches wherein a pixel defining 501) is located (see Hiraga, Fig.3 as shown above);
wherein the pixel defining layer has a groove at a position corresponding to the photoelectric conversion component (805) on a face away from the base substrate (10), a side of the groove comprises a light guiding layer (400), and the groove is configured for guiding light from the organic electroluminescence component (501) irradiating the light guiding layer (400) and light from outside irradiating a bottom of the groove to the photoelectric conversion component (805); and the photoelectric conversion component (805) is further configured to convert the light guided out through the groove and the received light from outside into electric energy (see Hiraga, Fig.3 as shown above).
Regarding Claim 9: Hiraga as modified teaches an array substrate as set forth in claim 8 as above. The modification of Hiraga further teaches wherein a cross section of the groove perpendicular to a direction of the base substrate (10) is a trapezoid structure with a wide top and a narrow bottom (see Hiraga, Fig.3 as shown above).
Regarding Claim 10: Hiraga as modified teaches an array substrate as set forth in claim 9 as above. The modification of Hiraga further teaches wherein an included angle between a side of the groove and a surface of the pixel defining layer away from the base substrate is 10 to 80 degrees (see Hiraga, Fig.3 as shown above).
Hiraga teaches an overlapping ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the angle between a side of the groove and a surface of the pixel defining layer through routine experimentation and optimization to obtain optimal or desired device performance because the angle between a side of the 
Regarding Claim 14: Hiraga discloses an array substrate as applied to claim 7 above. Hiraga further teaches a transistor layer (110) located between the base substrate (10) and a layer where the organic electroluminescence component (501) is located (see Hiraga, Fig.3 as shown above); however, Hiraga is silent upon explicitly disclosing wherein the photoelectric conversion component is located between the base substrate and the transistor layer.
Before effective filing date of the claimed invention the disclosed photoelectric conversion component were known to be located between the base substrate and the transistor layer in order to reduce the difficulty of technique of photosensitive device manufacturing.
For see Xu, which teaches wherein the photoelectric conversion component (02) is located between the base substrate (41) and the transistor layer (42) (see Xu, Figs.9-10 and abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Hiraga and Xu to enable the photoelectric conversion component (02) to be located between the base substrate (41) and the transistor layer (42) as taught by Xu in order to reduce the .  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hiraga (U.S. 2018/0074614 A1, hereinafter refer to Hiraga) as applied to claims 1 and 5 above, and further in view of Ahn et al. (U.S. 2019/0384428 A1, hereinafter refer to Ahn).
Regarding Claim 6: Hiraga discloses an array substrate as applied to claim 5 above. Hiraga further teaches wherein the photoelectric conversion component (805) comprises a poly-3 -hexylthiophene layer, a zinc oxide layer (transparent electrode/503) and a third transparent electrode (803) successively located on a side of the second transparent electrode (801) away from the thermoelectric/piezoelectric material layer (601/603/605) (see Hiraga, Fig.3 as shown above); however, Hiraga is silent upon explicitly disclosing wherein transparent electrode is a zinc oxide layer.
Before effective filing date of the claimed invention the disclosed zinc oxide layer were known as a transparent electrode.
For support see Ahn, which teaches wherein transparent electrode formed from  a zinc oxide layer (see Ahn, ¶ [0094]).
Hiraga discloses the claimed invention except for the material of transparent electrode. Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Hiraga and Ahn to enable the known zinc oxide layer as taught by Ahn for obtaining a transparent electrode, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for obtaining a In re Leshin, 125 USPQ 416.

Conclusion

31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BITEW A DINKE/Primary Examiner, Art Unit 2896